DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 19, and 20 recite the limitation  “an average diameter of the large-diameter pores in the surface of the anodized film is in a range of 15 nm to 80 nm.”  However, this range does not fall within the range required in claim 1 of 30 to 100 nm.  Therefore, it cannot be ascertained what applicant is intending to claim.  
For purposes of examination, the limitation will be interpreted to be “30 to 80 nm” so as to make the claim definite.
Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US2012/0298001) in view of Wariishi (US2017/0320351).
	Regarding claims 1 and 3, Kurokawa et al. disclose “a printing plate precursor (title) comprising:  	an aluminum support (paragraph 33); and  	a functional layer which is disposed on the aluminum support and selected from the group consisting of an image recording layer and a non-photosensitive layer (paragraph 65), 	wherein the aluminum support includes an aluminum plate and an aluminum anodized film disposed on the aluminum plate (paragraph 37),  	the anodized film is positioned closer to the functional layer than the aluminum plate is (paragraph 65),  	the anodized film has micropores extending in a depth direction from a surface of the functional layer side (figure 1), and  	an average diameter of the micropores in the surface of the anodized film is in a range of 30 nm to 100 nm (paragraph 40).” 	Kurokawa et al. fail to disclose “the printing plate precursor contains a hydrophilizing agent in a region on a plate surface of the functional layer side which extends to a distance of 5 mm inward from two facing end portions of the printing plate precursor, and  	a content of the hydrophilizing agent per unit area in the region is greater than a content of the hydrophilizing agent per unit area in a region other than the region by 10 mg/m2 or greater.”   	Wariishi discloses a similar plate (abstract) wherein “a hydrophilizing agent in a region on a plate surface of the functional layer side which extends to a distance of 5 mm inward from two facing end portions of the printing plate precursor (abstract), and  	a content of the hydrophilizing agent per unit area in the region is greater than a content of the hydrophilizing agent per unit area in a region other than the region by 10 mg/m2 or greater (abstract)” and “wherein the end portion of the printing plate precursor has a sagging shape with a sagging amount of 25 to 150 µm and a sagging width of 70 to 300 µm” in order to prevent adhesion to interleaving paper, prevent contamination inside a device, and edge stain does not occur (paragraph 8).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the hydrophilizing and edge treatment of Wariishi to the plate of Kurokawa et al. in order to prevent adhesion to interleaving paper, to prevent contamination inside a device, and to prevent edge stain. 	Regarding claim 2, Wariishi further discloses “wherein the content of the hydrophilizing agent per unit area in the region is greater than the content of the hydrophilizing agent per unit area in a region other than the region by 10 to 2000 mg/m2 or greater (paragraph 35).” 	 	Regarding claim 5, Kurokawa et al. further disclose “wherein the micropores are formed of large-diameter pores extending to a position at a depth of 10 nm to 1000 nm from the surface of the anodized film (Figure 1, paragraph 38) and small-diameter pores communicating with a bottom of the large-diameter pores and extending to a position at a depth of 20 nm to 2000 nm from a communication position (Figure 1, paragraph 51),  	an average diameter of the large-diameter pores in the surface of the anodized film is in a range of 15 nm to 80 nm (paragraph 40), and  	an average diameter of the small-diameter pores in the communication position is 13 nm or less (paragraph 52).” 	Regarding claim 6, Wariishi further discloses “wherein the hydrophilizing agent is a water-soluble compound (paragraph 109).” 	Regarding claim 7, Wariishi further discloses “wherein the hydrophilizing agent contains at least one selected from the group consisting of a phosphoric acid compound and a phosphonic acid compound (paragraph 21).” 	Regarding claim 8, Wariishi further discloses “wherein the phosphoric acid compound and the phosphonic acid compound are polymer compounds (paragraph 21).” 	Regarding claim 9, Wariishi further discloses “wherein the hydrophilizing agent contains a water-soluble resin (paragraph 322).” 	Regarding claim 10, Wariishi further discloses “wherein the hydrophilizing agent contains an anionic surfactant or a non-ionic surfactant (paragraph 329).” 	Regarding claim 11, Kurokawa et al. further disclose “wherein the functional layer is an image recording layer which contains an infrared absorbing agent (paragraph 191), a polymerization initiator (paragraph 196), a polymerizable compound (paragraph 201), and a polymer compound (paragraph 206).”  	Regarding claim 14, Kurokawa et al. further disclose “a method of producing a printing plate, comprising:  	an exposure step of imagewise-exposing the printing plate precursor according to claim 11 to form an exposed portion and an unexposed portion (paragraph 380); and  	a removal step of removing the unexposed portion of the imagewise-exposed printing plate precursor (paragraph 381).” 	Regarding claim 15, Tagawa et al. further disclose “a printing method comprising:  	an exposure step of imagewise-exposing the printing plate precursor according to claim 11 to form an exposed portion and an unexposed portion (paragraph 380); and  	a printing step of supplying at least any of printing ink or dampening water and removing the unexposed portion of the imagewise-exposed printing plate precursor on a printing press to perform printing (paragraph 381).” 	Regarding claim 16, Wariishi further discloses “wherein the end portion of the printing plate precursor has a sagging shape with a sagging amount of 25 to 150 µm and a sagging width of 70 to 300 µm (paragraph 11).” 	Regarding claims 19 and 20, Kurokawa et al. further disclose “wherein the micropores are formed of large-diameter pores extending to a position at a depth of 10 nm to 1000 nm from the surface of the anodized film (Figure 1, paragraph 38) and small-diameter pores communicating with a bottom of the large-diameter pores and extending to a position at a depth of 20 nm to 2000 nm from a communication position (Figure 1, paragraph 51),  	an average diameter of the large-diameter pores in the surface of the anodized film is in a range of 15 nm to 80 nm (paragraph 40) and  	an average diameter of the small-diameter pores in the communication position is 13 nm or less (paragraph 52).”
Claims 4, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. and Wariishi, further in view of Matsuura et al. (US 2012/0189959).
 	Regarding claims 4, 17, and 18, Kurokawa et al., as modified, disclose all that is claimed, as in claims 1, 2, and 3 above, respectively, including that the average diameter is, for example, 50 nm (paragraph 40).  Kurokawa et al., as modified, fail to disclose “wherein a maximum inner diameter of each of the micropores is in a range of 40 to 300 nm.”  However, Matsuura et al. disclose that the maximum inner diameter of micropores in the surface should be 1.1 to 3.0 times the average diameter (paragraph 494).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to set the average diameter to from 55 nm to 150 nm because Matsuura et al. show that the ratio of 1.1 to 3.0 is known in the art to be suitable for the intended purpose. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. and Wariishi, further in view of Wariishi (US 2016/0361914, hereinafter ‘914).  	Regarding claim 12, Kurokawa et al., as modified, disclose all that is claimed, as in claim 11 above, including that the image recording layer has a binder which can be any conventionally known binder (paragraph 2084), but fail to disclose “wherein the polymer compound contained in the image recording layer has a hydrophobic main chain and both a repeating unit which contains a pendant-cyano group directly bonded to the hydrophobic main chain and a repeating unit which contains a pendant group having a hydrophilic polyalkylene oxide segment.” 	‘914 discloses a binder polymer (paragraph 152) for use in a similar precursor (abstract) “wherein the polymer compound contained in the image recording layer has a hydrophobic main chain (paragraph 163) and both a repeating unit which contains a pendant-cyano group directly bonded to the hydrophobic main chain (paragraph 162) and a repeating unit which contains a pendant group having a hydrophilic polyalkylene oxide segment (paragraph 182: General formula 2).” 	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the binder polymer of ‘914 as the binder polymer in the modified precursor of Kurokawa et al. because it has been shown to be suitable for the intended purpose.  See MPEP §2144.07. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. and Wariishi, further in view of Tagawa et al. (US 2015/0135979).
	Regarding claim 13, Kurokawa et al., as modified, disclose all that is claimed, as in claim 1 above, including that “the functional layer is an image recording layer which contains an infrared absorbing agent (paragraph 191), a polymerization initiator (paragraph 196), a polymerizable compound (paragraph 201), and a polymer compound (paragraph 206).”  Kurokawa et al. fail to disclose “wherein the functional layer is an image recording layer which contains an infrared absorbing agent and thermoplastic polymer particles.”  However, Tagawa et al. disclose that the two types of image recording layers can be alternatively used (paragraph 231). Examiner interprets this to be a teaching that the two layers are equivalent for the purpose of functioning as image recording layers.
 	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Additionally, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to:  	a) use the image recording layer which contains an infrared absorbing agent and thermoplastic polymer particles because it has been shown in the art to be suitable for the intended purpose of being an image recording layer; and/or 	b) substitute the image recording layer which contains an infrared absorbing agent and thermoplastic polymer particles for the one of Kurokawa et al. because it has been shown in the art to be an equivalent image recording layer.  
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853